                  Case 20-11768-CSS                 Doc 466           Filed 10/06/20         Page 1 of 10




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


---------------------------------------------------------         x
In re:                                                            :    Chapter 11
                                                                  :
Lucky Brand Dungarees, LLC, et al., 1                             :    Case No. 20-11768 (CSS)
                                                                  :
                                   Debtors.                       :    (Jointly Administered)
                                                                  :
---------------------------------------------------------         :    Ref. Docket Nos. 431, 432
                                                                  x

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

ALISON MOODIE, being duly sworn, deposes and says:

1.     I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, with an
       office located at 777 Third Avenue, New York, New York 10077. I am over the age of
       eighteen years and am not a party to the above-captioned action.

2.     On September 28, 2020, I caused to be served the:

           a. “Second Notice of Assumption and Assignment of Certain Executory Contracts,”
              dated September 28, 2020, [Docket No. 431], (the “Assumption Notice”),

           b. “First Supplemental Notice of Proposed Assumption and Assignment of Executory
              Contracts and Cure Amounts,” dated September 28, 2020, [Docket No. 432], (the
              “Supplemental Notice”)

by causing true and correct copies of the:

      i.     Assumption Notice to be enclosed in separate postage pre-paid envelopes and delivered
             via overnight mail to those parties listed on the annexed Exhibit A,

1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
    Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
    (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
    Santa Fe Avenue, Los Angeles, California 90013.




                T:\Clients\LUCKY\Affidavits\2nd Assumption Notice, Supple Cure Notice_DI 431, 432_ 09-28-20_DM.docx
             Case 20-11768-CSS                 Doc 466         Filed 10/06/20           Page 2 of 10




   ii.   Supplemental Notice to be enclosed in separate postage pre-paid envelopes and
         delivered via overnight mail to those parties listed on the annexed Exhibit B,

  iii.   Assumption Notice to be delivered via electronic mail to those parties listed on the
         annexed Exhibit C, and

  iv.    Supplemental Notice to be delivered via electronic mail to those parties listed on the
         annexed Exhibit D.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                                     /s/ Alison Moodie
                                                                                     Alison Moodie
 Sworn to before me this
 29th day of September, 2020
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022




           T:\Clients\LUCKY\Affidavits\2nd Assumption Notice, Supple Cure Notice_DI 431, 432_ 09-28-20_DM.docx
  Case 20-11768-CSS                 Doc 466         Filed 10/06/20           Page 3 of 10




                                        Exhibit A




T:\Clients\LUCKY\Affidavits\2nd Assumption Notice, Supple Cure Notice_DI 431, 432_ 09-28-20_DM.docx
                                                    Lucky Brand
                          Case 20-11768-CSS       Doc 466 Filed 10/06/20
                                                   Service List
                                                                                Page 4 of 10

Claim Name                              Address Information
CIGNA HEALTH AND LIFE INSURANCE COMPANY ATTN: LIA F. RAPISARDI 25500 NORTERRA DR., BLDG. B, 3RD FL., PHOENIX AZ 85085
DISCOVERY BENEFITS INC.                ATTN: ATTN: CHIEF COMPLIANCE OFFICER/EVP, DEVIN OLDENBURG 4321 20TH AVE. S
                                       FARGO ND 58103
OPTUMRX PBM OF ILLINOIS, INC.          SHIPMAN & GOODWIN LLP ATTN: ERIC S. GOLDSTEIN LATONIA WILLIAMS TRACY E.
                                       WILLIAMS ONE CONSTITUTION PLAZA HARTFORD CT 06103-1919
OPTUMRX PBM OF ILLINOIS, INC.          ATTN: LEGAL DEPARTMENT, JULIE L. COOK 1600 MCCONNOR PKWY SCHAUMBURG, IL 60173
UNITED HEALTHCARE SERVICES, INC.       SHIPMAN & GOODWIN LLP ATTN: ERIC S. GOLDSTEIN LATONIA WILLIAMS TRACY E.
                                       WILLIAMS ONE CONSTITUTION PLAZA HARTFORD CT 06103-1919
UNITED HEALTHCARE SERVICES, INC.       ATTN: KARA M. WILLIAMS 22703 NETWORK PL CHICAGO IL 60673-1227




                                Total Creditor count 6




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
  Case 20-11768-CSS                 Doc 466         Filed 10/06/20           Page 5 of 10




                                        Exhibit B




T:\Clients\LUCKY\Affidavits\2nd Assumption Notice, Supple Cure Notice_DI 431, 432_ 09-28-20_DM.docx
                                                    Lucky Brand
                        Case 20-11768-CSS         Doc 466 Filed 10/06/20
                                                   Service List
                                                                                Page 6 of 10

Claim Name                              Address Information
COMPANION LIFE INSURANCE COMPANY OF     ATTN: JIM REAGAN, LISA HIGGINBOTHAM, ELIANE OLSON 540 S SANTA FE AVE LOS
CALIFORNIA                              ANGELES CA 90013
KAISER PERMANENTE HEALTH PLAN, INC. -   ATTN: PATRICIA X. EL-JURDI 540 S SANTA FE AVE LOS ANGELES CA 90013
CA MEDICAL
KAISER PERMANENTE HEALTH PLAN, INC. -   ATTN: CARRIE BLANCO 711 KAPOILANI BOULEVARD, SUITE 400 HONOLULU HI 96813
HI MEDICAL
OPTUM BANK, INC.                        ATTN: KARA M. WILLIAMS BRITTINEY NEWMAN 2525 LAKE PARK BOULEVARD WEST VALLEY
                                        CITY UT 84120
VISION CARE FOR LIFE                    ATTN: KRISTI FRANCIS 333 QUALITY DRIVE RANCHO CORDOVA CA 95670




                               Total Creditor count 5




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
  Case 20-11768-CSS                 Doc 466         Filed 10/06/20           Page 7 of 10




                                        Exhibit C




T:\Clients\LUCKY\Affidavits\2nd Assumption Notice, Supple Cure Notice_DI 431, 432_ 09-28-20_DM.docx
          Case 20-11768-CSS        Doc 466    Filed 10/06/20   Page 8 of 10




                           Luck Brand Dungarees, LLC
                                Case No. 20-11768
                                   Email List

doldenburg@discoverybenefits.com                lia.rapisardi@cigna.com
egoldstein@goodwin.com                          lwilliams@goodwin.com
julie.cook@optum.com                            tewilliams@goodwin.com
kara.williams@uhc.com




                                      Page 1 of 1
  Case 20-11768-CSS                 Doc 466         Filed 10/06/20           Page 9 of 10




                                        Exhibit D




T:\Clients\LUCKY\Affidavits\2nd Assumption Notice, Supple Cure Notice_DI 431, 432_ 09-28-20_DM.docx
         Case 20-11768-CSS    Doc 466    Filed 10/06/20      Page 10 of 10




                          Luck Brand Dungarees, LLC
                               Case No. 20-11768
                                  Email List

carolyn.s.blanco@kp.org                         kristi.francis@vsp.com
jreagan@isu-inc.net                             lhigginbotham@isu-inc.net
kara.williams@uhc.com                           patricia.x.el-jurdi@kp.org




                                  Page 1 of 1
